COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Carolyn P. Austin v. Coface Seguro de Credito Mexico, S.A. de C.V.
                          as Attorney by Endorsement for Banco Monex, S.A., Institucion de
                          Banco Multiple and Monex Grupo Financiero

Appellate case number:    01-15-00760-CV

Trial court case number: 2014-45802

Trial court:              270th District Court of Harris County

        Appellant, Carolyn P. Austin, appeals a judgment of the Harris County District Court
holding that she acquired the real property at issue in the underlying case subject to appellee’s
judgment lien on the property. On November 5, 2015, appellant filed an emergency motion to
stay a scheduled December 1, 2015 sale of the property. Upon consideration of the motion and
appellee’s response, the motion is GRANTED. Sale of the property at issue is ORDERED
stayed pending determination of this appeal or until further order of this Court. See TEX. GOV’T
CODE ANN. § 22.221(a) (West 2004); TEX. R. APP. P. 24.4(c). Appellant has posted a
$212,000.00 supersedes bond equal to the rental value of the property during the appeal and
there has been no showing that the bond is insufficient to protect appellee’s interests.
       It is so ORDERED.

Judge’s signature: /s/ Jane Bland
                   Acting individually      Acting for the Court


Date: November 12, 2015